            Case 1:20-cv-06511-LLS Document 12 Filed 07/21/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YAYA JALLOW,
                           Plaintiff,
                    -against-                                        20-CV-6511 (LLS)

CITY OF NEW YORK; and BOWERY                                     ORDER OF DISMISSAL
RESIDENTS’ COMMITTEE,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is proceeding pro se and in forma pauperis (IFP), filed this complaint

alleging that Defendants violated his rights. By order dated May 7, 2021, the Court directed

Plaintiff to file a third amended complaint to address deficiencies in his second amended

complaint. Plaintiff filed a third amended complaint on July 5, 2021, and the Court has reviewed

it. The action is dismissed for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
            Case 1:20-cv-06511-LLS Document 12 Filed 07/21/21 Page 2 of 5




original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        In his original pleading, Plaintiff set forth the following allegations about his experiences

with the network of New York City agencies and nonprofit organizations that provide shelter and

other services to the homeless population. 1 Plaintiff alleged that during his “4 months, May 5th




        1
          Since August 2020, Plaintiff has filed seven cases in this Circuit, some of which also
address his experiences in the shelter system. See Jallow v. Airbnb, Inc., 20-CV-4089 (E.D.N.Y.
Dec. 16, 2020) (dismissing complaint with leave to replead; amended complaint pending);
Jallow v. The Local Mgmt., 20-CV-4088 (E.D.N.Y. filed Aug. 25, 2020) (dismissing amended
complaint with leave to replead; second amended complaint pending); Jallow v. City of New
York, ECF 1:20-CV-8871, 8 (S.D.N.Y. Apr. 27, 2021) (dismissing amended complaint for failure
to state a claim); Jallow v. City of New York, ECF 1:20-CV-8629, 11 (S.D.N.Y. May 6, 2021)
(same); Jallow v. City of New York, ECF 1:20-CV-8001, 6 (S.D.N.Y. Nov. 30, 2020) (dismissing


                                                   2
          Case 1:20-cv-06511-LLS Document 12 Filed 07/21/21 Page 3 of 5




2019 – September 5th 2019, stay at BRC Reaching New Heights Men’s Shelter he was a victim

of theft, slander, harassment, intimidation, retaliation, & attempted and actual false imprisonment

along with the theft and destruction of his personal property & possessions (headphones, stole

case beginning at 150$, USB Flash Drive, Pants).” (ECF No. 8, at 4.) Plaintiff asserted claims

under 42 U.S.C. 1983, four federal criminal statutes (18 U.S.C. §§ 241, 249, 1505, 1038), and

various state and local criminal statutes.

        The second amended complaint contained an “exhibit list” and 63 pages of exhibits (ECF

No. 8.) It is unclear what connection these documents have to Plaintiff’s claims. Plaintiff sought

money damages and “prosecution of criminal violations.” (Id. at 10.)

        By order dated May 7, 2021, the Court found the following: the second amended

complaint failed to state a claim against the City of New York because there were no facts

showing that a municipal policy, custom, or practice led to the alleged injuries; Plaintiff had not

alleged facts showing that the Bowery Residents’ Committee is a state actor for purposes of

§ 1983 liability; and Plaintiff lacked standing to assert claims under criminal statutes. The Court

directed Plaintiff to file a third amended complaint to address these deficiencies.

        Plaintiff has now filed a 19-page third amended complaint that includes a list of

attachments, but there are no documents attached to the third amended complaint. Plaintiff

alleges that he:

        was slanderously discriminated on the basis of his race, color, sex, national origin
        & familial status as part of a plot to kill or endanger The Plaintiff in a dimwitted
        scheme to rob The Plaintiff while stigmatizing and attempting to leaving him dead
        in the street or at the hands of the City of New York Police Department as has
        happened to countless minorities in the City & State of New York time and time
        again, with several following the same template (policy) as that which The
        Plaintiff was subjected to at the hands of The Defendants personnel.

complaint without prejudice); Jallow v. City of New York, ECF 1:20-CV-6260, 2 (S.D.N.Y. filed
Aug. 7, 2020) (pending).


                                                 3
           Case 1:20-cv-06511-LLS Document 12 Filed 07/21/21 Page 4 of 5




(ECF No. 11 at 2.)

        Plaintiff seeks monetary damages in the total amount of $357,034.00, and injunctive and

declaratory relief.

                                          DISCUSSION

        The Court concludes that the third amended complaint is inadequate for the same reasons

stated in the Court’s May 7, 2021 order. Plaintiff does not allege sufficient facts supporting his

assertion that he was subjected to discrimination. Moreover, Plaintiff fails to show that a

municipal policy, custom, or practice led to his injuries, or that the private defendant acted under

color of state law. The Court therefore dismisses the third amended complaint for failure to state

a claim.

        Because Plaintiff fails to state a claim under federal law in his third amended complaint,

the Court declines to exercise its supplemental jurisdiction over any state-law claims Plaintiff

may be asserting. See Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006)

(“Subsection (c) of § 1367 ‘confirms the discretionary nature of supplemental jurisdiction by

enumerating the circumstances in which district courts can refuse its exercise.’”) (quoting City of

Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997)).

        District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in Plaintiff’s third amended complaint cannot be cured with a further amendment, the

Court declines to grant Plaintiff another opportunity to amend.




                                                  4
             Case 1:20-cv-06511-LLS Document 12 Filed 07/21/21 Page 5 of 5




                                           CONCLUSION

         Plaintiff’s action, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s requests for injunctive and declaratory relief are denied as

moot.

         The Clerk of Court is directed to transmit this order to Plaintiff and note service on the

docket. 2

SO ORDERED.

Dated:       July 21, 2021
             New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




         2
         Plaintiff has consented to receive electronic service of notices and documents in this
case. (ECF No. 4.)


                                                   5
